Title: To Benjamin Franklin from Karl Emanuel Graffenried, 16 January 1778
From: Graffenried, Karl Emanuel
To: Franklin, Benjamin


Monsieur
Au Chateau de Worb près Berne en Suisse,le 16me Janvier 1778
Permettes, et Excuses je vous prie ma liberté de vous adresser cette lettre, et de derober par la quelques uns des Momens si pretieux a vos Braves, libres et courageux compatriots. J’ose Home celebre et vertueux, vous demender un service, qui consiste dans l’instante priere de vouloir bien jetter un coup d’oeil favorable sur ce petit Memoire ci joint, et de m’honorer d’une Reponse a ce sujet, et de me procurer soit par votre persone soit par d’autres les Eclaircissemens que je souhaite, tres importents pour moi et ma Famille dans mes circonstences actuelles.
Possedent nombre de papiers originaux du comencement du siecle concernent les colonie Americaine comme lettres des Gouverneurs de Maryland, Caroline, et Virginie, de Mess. Penn, des concessions considerables, le diplome de Vicomte ou Landgrave de Membre de Parlement, ordre du soleil, armes ecartelée le tout hereditaire, doné, par les lords Proprietaires de la Nord Caroline, Je suis prêt a vous les envoyer, et a vous les remettre avec la plus grande confiance n’attendent que l’honeur de vos ordres pour cet effet. Plusieurs les Anglois m’ont asseuré que ces Actes etoient aussi curieux qu’importents pour le possesseur ou le proprietaire.
Sans doute que la part illustre, de laquelle vous recevrez mon instante et pressante priere suffit Monsieur pour vous interesser, et meriter votre indulgence, sans cela j’aurois prié Mr. Rousseau, pour un mot d’amitié de sa part auprès de vous persuadé que deux et si grands amis de l’Humanité et partisans de la vraye liberté doivent s’aimer et se conoitre, et je suis sûr que Mr. Rousseau en se rappellent le nom d’un Home qui a taché autrefois de lui etre utile pendent son sejour dans son Gouvernement, se seroit porté avec vivacité a me doner une marque de son souvenir et amitié, en protegeant de sa Recomendation mon affair auprès de vous. Daignes recevoir Monsieur les asseurences de la haute veneration et de la respectueuse Consideration avec lequelle j’ai l’honeur d’etre Votre tres humble et tres obeissent serviteur.
De Graffenried Baron DE WorbAncien Ballif de Nidau
